DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation U.S. application Ser. No. 15/453,798, filed on Mar. 8, 2017, which is a continuation of U.S. application Ser. No. 15/154,762, filed on May 13, 2016, which claims the benefit of and priority to U.S. Provisional Application No. 62/162,486 filed May 15, 2015, U.S. Provisional Application No. 62/162,467 filed May 15, 2015, U.S. Provisional Application No. 62/193,604 filed Jul. 17, 2015, U.S. Provisional Application No. 62/201,518 filed Aug. 5, 2015, U.S. Provisional Application No. 62/203,530 filed Aug. 11, 2015, and U.S. Provisional Application No. 62/235,394 filed Sep. 30, 2015.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anvari (US 2006/0149418).

Referring to claim 32, Anvari discloses a system 112 (Figs. 2-3. Fig. 3 is reproduced and annotated below) comprising: 
a table 118 (Fig. 3, para [0022] discloses “table top 118”) configured to support a patient positioned on the table; 
a column coupled to the table (see annotated figure below); 
a base (see annotated figure below) coupled to the column, the base comprising a stowage area configured to receive at least one system component (para [0022] disclose base station 16 is stowed in the base); 
a rail 18 (Fig. 2) extending along a first axis; and 
a robotic arm 12 coupled to the rail and configured to translate along the first axis and to manipulate a medical instrument relative to the patient (para [0021]). 

    PNG
    media_image1.png
    462
    706
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2013/0041219).
 
Referring to claim 21, Hasegawa discloses a system (Figs. 13-15) comprising: a table 16 and 71 (Fig. 12 and para [0167]) configured to support a patient positioned on the table; a column 15 coupled to the table; a base coupled to the column (the rectangular feature as shown in Figs. 12-13); a first rail 78 configured to translate relative to the base (Fig. 14 and para [0171]-[0172]. Para [0172]: “a head rail 78 that is supported by the supporting components 77 such that being turnable around its own axis C4.”); and a first robotic arm 20A or 20B coupled to the first rail and a medical instrument 200 coupled to the first robotic arm 20A (para [0175]). Hasegawa fails to disclose wherein the first robotic arm 20A or 20B is configured to translate along the first rail 78 relative to the patient positioned on the table. However, in paragraph [0168] Hasegawa discloses manipulators 20A and 20B are able to be slid to a desired position in the longitudinal direction of the guide rails and then fixed to the guide rail. Therefore, it 

Referring to claim 22, Hasegawa discloses the system of claim 21, further comprising a second robotic arm 20B (Fig. 14) coupled to the first rail. 

Referring to claim 23, Hasegawa discloses the system of claim 22, wherein the second robotic arm 20B is configured to translate along the first rail independently of the first robotic arm. 

Referring to claim 24, Hasegawa discloses the system of claim 21 but fails to disclose a second rail configured to translate relative to the base. However, in the embodiment as shown in Fig. 12, Hasegawa discloses two rails, one on each side of operating table. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a second rail to allow the surgeon to mount more surgical instrument as needed.

Referring to claims 25 and 27, Hasegawa discloses the system of claim 21, wherein: the first rail 78 is configured to translate along a first axis (axis “C4” as shown in Fig. 13. Hasegawa discloses rail 78 is rotated about axis “C4”); and the first arm is 

Referring to claim 28, Hasegawa discloses the system of claim 21, wherein the first robotic arm is configured to be stowable underneath the table (Fig. 15). 

Referring to claim 30, Hasegawa discloses the system of claim 21 and the surgical instrument is a forceps or other instrument (para [0027]). Hasegawa fails to disclose wherein the medical instrument comprises one of a catheter, an endoscope, or a laparoscope. However, examiner contends that medical instrument comprises one of a catheter, an endoscope, or a laparoscope is old and well known in the art, examiner take an official notice in the rejection of claim 30.

Referring to claim 31, Hasegawa discloses the system of claim 21, wherein the first rail is coupled to one of the table, the column, or the base. 

Allowable Subject Matter
Claims 26, 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-40 allowable.
As to claim 34, the prior art of record alone or in combination fails to discloses a system comprising: inter alia, a base coupled to the column; a rail extending along a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771